Citation Nr: 0724672	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision wherein 
the RO denied a compensable rating for residuals of a 
pilonidal cyst. 

The veteran testified at a videoconference hearing before the 
undersigned acting Veterans Law Judge in November 2006; a 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's pilonidal cyst disability is manifested by 
subjective complaints of recurrent drainage and pain and 
objective findings of a recurrent cyst with a well-healed 
vertical scar measuring 4 centimeters.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
a 10 percent evaluation for residuals of a pilonidal cyst 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the appeal for claim for a compensable rating for 
the veteran's service-connected pilonidal cyst, a January 
2006 RO letter provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  A March 2006 
letter issued by the RO informed him how disability ratings 
and effective dates are assigned, and the type of evidence 
that impacts those determinations.  After the appellant was 
afforded opportunity to respond to each notice identified 
above, a July 2006 statement of the case (SOC) reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA treatment records, and report of 
a VA examination dated in February 2006.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any deficiency in notice does not affect the 
merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2006).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2006).




II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating determination in July 1956, service 
connection was granted for pilonidal cyst and the RO assigned 
a 10 percent rating.  Thereafter, in a May 1958 rating 
decision, the RO reduced the veteran's rating to 
noncompensable (zero percent), effective July 15, 1958.  The 
veteran's claim for a compensable rating for residuals of a 
pilonidal cyst was received in December 2005.

Pilonidal cyst is not listed in the VA Rating Schedule.  In 
this case, the RO has assigned a noncompensable (zero 
percent) rating for the veteran's residuals of a pilonidal 
cyst pursuant to Diagnostic Code 7803, which pertains to 
scars.  See 38 C.F.R. § 4.20 (2006) (when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous).  

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent disability evaluation.  See 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).

Scars may also be evaluated according to Diagnostic Codes 
7801, 7802, 7804, and 7805.  Under Diagnostic Code 7801, a 10 
percent rating is assigned for a scar on other than the head, 
face, or neck, that is deep (associated with underlying soft 
tissue damage) or that causes limited motion with area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is awarded if the area or areas exceeds 12 square 
inches (77 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2006).

If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).

A scar that is superficial and painful on examination will be 
assigned a maximum 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  A scar may also be evaluated 
based on limitation of function of the affected part.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2006).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents a 
basis for the assignment of a 10 percent rating for the 
veteran's service-connected residuals of a pilonidal cyst.

VA treatment notes dated in December 1999 reveal that the 
veteran complained that he had an infected cyst that had not 
resolved after a 10 day antibiotic treatment.  It was noted 
that the veteran had a scabbed cyst on his back that was 
erythematous, nontender, and exhibited moderate redness 
around the circumference without drainage.  

In a February 2006 VA scars examination report, the veteran 
indicated that he had a painful cyst of the buttocks/back 
area that was lanced by a medic during active service.  The 
veteran complained of recurrent drainage and pain over the 
years that has not required antibiotic treatment or 
relancing.  The veteran further reported that currently, 
every 1 to 4 weeks, he has some drainage and the area is 
tender and painful for 2 to 3 days before resolving.  
Objective medical findings were noted to be well healed 4 
centimeter vertical scar from the proximal most portion of 
the buttocks crease.  The scar was reported to be 2 
millimeters wide, nontender, adherent to underlying tissue, 
regular, and without atrophy, shininess, scale, or signs of 
instability.  It was further noted that the scar showed no 
sign of skin breakdown or ulceration, inflammation, edema, or 
keloid formation.  The examiner indicated that the distal 
margin of the scar was indurated where it connected to the 
proximal buttocks fold, and at that location the buttocks 
crease is 1.5 centimeters deep and appeared to be the likely 
location of the recurrent cyst.  The examiner listed a 
diagnosis of pilonidal cyst reported to reactivate 
essentially once monthly resulting in pain and draining.  The 
examiner noted that the veteran's symptoms do not result in 
any significant occupational or daily activity impairment, 
although described to be uncomfortable. 

During his November 2006 hearing, the veteran testified that 
his residuals of a pilonidal cyst had worsened with 
complaints of rashes, flare-ups, and daily pain in the area 
where the cyst is located. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all doubt in 
favor of the veteran, the Board finds that the veteran's 
residuals of a pilonidal cyst more nearly approximate a 10 
percent rating under the rating criteria in Diagnostic Code 
7804, as the February 2006 VA examination report shows that 
the area around the scar is reportedly tender and painful, at 
least when the cyst is in a reactive stage.  See 38 C.F.R. § 
4.7.  However, the Board notes that the veteran's service-
connected disability does not warrant consideration of 
Diagnostic Codes 7801, 7802, 7803, and 7805, as the scar is 
not deep, does not cover an area exceeding 12 square inches, 
is not unstable, and does not cause any functional 
impairment. 

Accordingly, a 10 percent rating is assigned for the 
veteran's service-connected residuals of a pilonidal cyst 
under Diagnostic Code 7804.


ORDER

A 10 percent rating for residuals of a pilonidal cyst is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


